DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant file an RCE and Reply on 02 February 2022 that:
Submitted replacement figures that overcome the drawing objections; and
Substantially amended each of the independent claims 1, 6, and 11 in a manner that overcomes the prior art rejections and defines patentable subject matter as further discussed below.











EXAMINER’S AMENDMENT
The RCE amendments introduced a minor clarity issue and some apparently inadvertent typographical errors that were discussed and efficiently resolved via a telephonic interview and the below claim amendments.  See interview summary for more.  Authorization for this examiner’s amendment was given in an interview with Gregory J. Kirsch (Reg. #35,572) on 09 March 2022.

1.	(Currently amended) A computer-implemented method of animal gait analysis, the method comprising:
measuring a two dimensional displacement of animal footfalls as a function of time at a frequency during normal gait of each of a plurality of animal test subjects, wherein the two dimensional displacement comprises a first horizontal component (x), a second horizontal component (y), and a time component (t) of all limbs of each of the plurality of animal test subjects;
	translating the data associated with the two dimensional displacement from a world coordinate frame to a body coordinate frame, for each of the plurality of animal test subjects;
referencing the data for all limbs of each of the plurality of animal test subjects to be relative to a single reference limb of each of the plurality of animal test subjects;
defining a percentage of the data to be modelled;

clustering the data based on a density of components x, y, t of that animal test subject;
modelling the clustered data by a mesh to define a volume boundary, wherein the defined percentage of the data are located within the volume and wherein the inside of the volume has a greater density of data than outside the volume;
defining a sum of residual distances as the sum of the distances from each of the modeled clustered data outside the volume to the boundary;
calculating a metric describing the gait of a selected animal test subject of the plurality of animal test subjects; and
outputting the metric to a user.

2.	(original) The method of claim 1, wherein the data is captured using an animal gait capture device.

3.	(Canceled) 

4.	(Currently amended) The method of claim 1, wherein the metric describing the gait of a selected animal comprises the product of:
the sum of 

the ratio of the number of points outside of the volume to the number of points inside the volume.

5.	(Currently amended) The method of claim 4, wherein the defined percentage of data points within the volume is 68.27%. 

6.	(Currently amended) A system for animal gait analysis, the system comprising a processor, memory accessible by the processor, and computer program instructions stored in the memory and executable by the processor to perform:
measuring a two dimensional displacement of animal footfalls as a function of time at a frequency during normal gait of each of a plurality of animal test subjects, wherein the two dimensional displacement comprises a first horizontal component (x), a second horizontal component (y), and a time component (t) of all limbs of each of the plurality of animal test subjects;
	translating the data associated with the two dimensional displacement from a world coordinate frame to a body coordinate frame, for each of the plurality of animal test subjects;
referencing the data for all limbs of each of the plurality of animal test subjects to be relative to a single reference limb of each of the plurality of animal test subjects;
defining a percentage of the data to be modelled;

clustering the data based on a density of components x, y, t of that animal test subject;
modelling the clustered data by a mesh to define a volume boundary, wherein the defined percentage of the data are located within the volume and wherein the inside of the volume has a greater density of data than outside the volume;
defining a sum of residual distances as the sum of the distances from each of the modeled clustered data outside the volume to the boundary;
calculating a metric describing the gait of a selected animal test subject of the plurality of animal test subjects; and
outputting the metric to a user.

7.	(Previously presented) The system of claim 6, wherein the data is captured using an animal gait capture device.

8.	(Canceled) 

9.	(Currently amended) The method of claim 6, wherein the metric describing the gait of a selected animal comprises the product of:
the sum of 

the ratio of the number of points outside of the volume to the number of points inside the volume.
	
10.	(Currently amended) The method of claim 9, wherein the defined percentage of data points within the volume is 68.27%. 

11.	(Currently amended) A computer program product for animal gait analysis, the computer program product comprising a non-transitory computer readable storage having program instructions embodied therewith, the program instructions executable by a computer, to cause the computer to perform a method comprising:
measuring a two dimensional displacement of the animal footfalls as a function of time at a frequency during normal gait of each of a plurality of animal test subjects, wherein the two dimensional displacement comprises a first horizontal component (x), a second horizontal component (y), and a time component (t) of all limbs of each of the plurality of animal test subjects;

translating the data associated with the two dimensional displacement from a world coordinate frame to a body coordinate frame, for each of the plurality of animal test subjects;
referencing the data for all limbs of each of the plurality of animal test subjects to be relative to a single reference limb of each of the plurality of animal test subjects;

selecting a sub-set of strides for each of the plurality of animal test subjects, wherein the sub-set of strides for each of the plurality of animal test subjects represent most similar strides of that animal test subject;
clustering the data based on a density of components x, y, t of that animal test subject;
modelling the clustered data by a mesh to define a volume boundary, wherein the defined percentage of the data are located within the volume and wherein the inside of the volume has a greater density of data than outside the volume;
defining a sum of residual distances as the sum of the distances from each of the modeled clustered data outside the volume to the boundary;
calculating a metric describing the gait of a selected animal test subject of the plurality of animal test subjects; and
outputting the metric to a user.

12.	(Original) The computer program product of claim 11, wherein the data is captured using an animal gait capture device.

13.	(Canceled) 

14.	(Currently amended) The computer program product of claim 11, wherein the  metric describing the gait of a selected animal comprises the product of:

the x,y,t volume bounded by the mesh; and
the ratio of the number of points outside of the volume to the number of points inside the volume.

15.	(Currently amended) The computer program product of claim 14, wherein the defined percentage of data points within the volume is 

















Allowable Subject Matter
Claims 1, 2, 4-7, 9-12, 14, and 15 are allowed.
The following is an examiner’s statement of reasons for allowance:
The substantial claim amendments clearly overcome the prior art rejection based on Neckel1  {Nathan D. Neckel, “Methods to quantify the velocity dependence of common gait measurements from automated rodent gait analysis devices”, Journal of Neuroscience Methods, Volume 253, 2015, Pages 244-253, ISSN 0165-0270, https://doi.org/10.1016/j.jneumeth.2015.06.017} including the defining a percentage of data to be modelled; selecting a sub-set of strides for each of the plurality of animal test subjects, wherein the sub-set of strides for each of the plurality of animal test subjects represent most similar strides of that animal test subject; modelling the clustered data by a mesh to define a volume boundary, wherein the defined percentage of the data are located within the volume and wherein the inside of the volume has a greater density of data than outside the volume; and defining a sum of residual distances as the sum of the distances from each of the modeled clustered data outside the volume to the boundary in combination with the other limitations as fully recited in amendment claim 1.  
Independent claims 6 and 11 recite language parallel to that found in claim 1 and are allowable for the same reasons as above for claim 1.  Claims 2, 4, 5, 7, 9, 10, 12, 14, and 15 are allowable at least due to their dependency upon claims 1, 6, or 11.
The amended claims greatly increase the relevance of a previously-discovered publication: this publication is Neckel 2 {Neckel, Nathan. D. (2017). Novel spatiotemporal analysis of gait changes in body weight supported treadmill trained rats following cervical spinal cord 
The disclosure of Neckel2 anticipates at least claims 1, 6, and 11 under 35 USC 102(a)(1) but Neckel2 is a 102(b)(1)(A) grace period exception and should not be applied.
In more detail, Neckel2 was published 13 September 2017 which is less than 1 year before EEFD (earliest effective filing date of Aug 7, 2018) of the instant application.
Furthermore, it is readily apparent from the face of Neckel2 that the author of this publication (Nathan D. Neckel) is the same person as the inventor of the instant application.  See Neckel, page 1 listing Nathan Neckel’s email address and place of employment as Georgetown University who is the assignee of this application.  Moreover, Neckel2 references the same NIH funding number (pg. 11) that is listed in the instant specification (pg. 1).  Lastly, Neckel2 is a sole publication listing no other author and the instant application was solely invented by the same person, Nathan Neckel.
Office personnel will not apply a disclosure as prior art under AIA  35 U.S.C. 102(a)(1) if it is apparent from the disclosure itself that it is by the inventor or a joint inventor. Specifically, Office personnel will not apply a disclosure as prior art under AIA  35 U.S.C. 102(a)(1) if the disclosure: (1) was made one year or less before the effective filing date of the claimed invention; (2) names the inventor or a joint inventor as an author or an inventor; and (3) does not name additional persons as authors on a printed publication or joint inventors on a patent. MPEP 2153.01(a).

The update search also revealed Barth (US 20190150793 A1) which discloses measuring 3D movement of animal (human) footfalls as a function of time during normal and impaired gaits and clustering data based on density of components to define clusters based on stride feature(s).  See abstract, Figs. 7-11, using optical motion sensors [0006] or inertial sensors [0007] to measure footfalls; and [0027]-[0035], [0046], [0048], [0103]; coordinate axes alignment in [0041] but does not teach or fairly suggest 
defining a percentage of the data to be modelled; selecting a sub-set of strides for each of the plurality of animal test subjects, wherein the sub-set of strides for each of the plurality of animal test subjects represent most similar strides of that animal test subject;
modelling the clustered data by a mesh to define a volume boundary, wherein the defined percentage of the data are located within the volume and wherein the inside of the volume has a greater density of data than outside the volume; or defining a sum of residual distances as the sum of the distances from each of the modeled clustered data outside the volume to the boundary in combination with the other limitations as fully recited in amendment claim 1.  Independent claims 6 and 11 recite language parallel to that found in claim 1 and are allowable for the same reasons as above for claim 1.  Claims 2, 4, 5, 7, 9, 10, 12, 14, and 15 are allowable at least due to their dependency upon claims 1, 6, or 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ROBERT CAMMARATA whose telephone number is (571)272-0113. The examiner can normally be reached M-Th 7am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL ROBERT CAMMARATA/Primary Examiner, Art Unit 2486